FER CURIAM
Upon a consideration of the entire record we have arrived at the conclusion that the record shows .facts which warranted the jury in finding that the injuries which resulted in the death of Harry Henry were received by him in the course of and arose out of his said employment with the said The Purity Ice Cream and Dairy Company for the reason that at the time of the accident the deceased was traveling the most direct route to get his horse which was the next necessary act in the course of his employment.
We are also of opinion that the record discloses such facts as would bring the case within the reasoning of the decision of tlie Supreme Court of Ohio in the case of Industrial Commission of Ohio v Barber, reported in 117 Oh St page 373. We think the record discloses that Harry Henry at the time of the accident was fairly within the zone of his employment.
Finding no error in the record which we consider prejudicial to plaintiff in error, the judgment of the lower court will be affirmed.
AT.TJR.EAn. PJ, HORNBECK and KUNKLE, JJ, concur.